Case: 18-50692      Document: 00515022549         Page: 1    Date Filed: 07/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 18-50692                              July 5, 2019
                                                                              Lyle W. Cayce
CONNIE RAY PALMER,                                                                 Clerk


                                                 Plaintiff-Appellant

v.

JOEL A. GUANA, Warden I; MICHELLE D. SELLERS, Program Supervisor
I; JESUS A. GARCIA-CHAVEZ, Food Service Captain; VERONICA A. SERRA,
Food Service Manager II; IRMA E. MARTINEZ, Food Service Manager III;
M.D. SHERRI TALLEY, Doctor; SAMUEL B. ITIE, FPN; INYANG WILSON,
PA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:18-CV-25


Before SOUTHWICK, HAYNES, and HO, Circuit Judges.
PER CURIAM: *
       Connie Ray Palmer, Texas prisoner # 1583752, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s
dismissal without prejudice of his 42 U.S.C. § 1983 complaint. Because he has
failed to show that he should be allowed to proceed IFP on appeal under 28


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50692    Document: 00515022549    Page: 2   Date Filed: 07/05/2019


                                No. 18-50692

U.S.C. § 1915(g), see Baños v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998),
Palmer’s motion for leave to proceed IFP is denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed as
frivolous. 5TH CIR. R. 42.2.
      MOTION DENIED; APPEAL DISMISSED.




                                      2